 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE ANDRADE RICO,                                  No. 2:17-cv-1402 KJM DB P
12                            Plaintiff,
13              v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. On June 20, 2019, defendants filed a motion to stay these proceedings pending the

19   resolution of their appeal. (ECF No. 112.) Because, at the court’s direction, defendants did not

20   set this motion for hearing, this court issues this order to set a briefing schedule.

21            Within fifteen days of the filed date of this order, plaintiff shall file a response to

22   defendants’ motion to stay. Within ten day of the filing of plaintiff’s response, defendants may

23   file a reply.

24            IT IS SO ORDERED.

25   Dated: July 12, 2019

26
27

28   DLB:9/DB/prisoner-civil rights/rico1402.stay brfing

                                                           1
